Cook, P J.
(dissenting).
It seems quite clear to me that Brother Ethridge has about sized up the law applicable to the original replevin suit, and the court would no doubt require the Gulfport & Mississippi Traction Company to deliver the property to Abasi Bros, before the beginning of the trial, and in default thereof a judgment would be entered for Abasi Bros. The Traction Company invoked the aid of the court to determine its alleged right to the possession of the property in question, and immediately ignored the statute it had invoked. Abasi Bros, thereupon filed the present suit for conversion, and it seems to me that the Railroad Company should not be permitted to defend upon the theory that the Traction Company was the owner of the property. The Traction Company violated the law it had invoked, and it is my judgment that they had no standing in a court of law. The fact that it gained possession by fraud foreclosed its 'defense to this suit.
It is also apparent to me that, under the facts ap>pearing of record in this case, the Traction Company was not entitled to the immediate possession of the property, because the statute expressly required that the property should he restored to Abasi Bros, when its bond had been approved by the officer executing the writ of replevin. In other words, by its terms the statute gave Abasi Bros, the right to the immediate possession of the property, and this right cannot he defeated by evidence showing that the traction Company was the true owner of the property. If,'upon a proper trial of the replevin suit, it should appear that the property was the property of the Traction Company, then the right of possession would yield to the title; but that issue is not and cannot be involved in this suit, without a repeal of the statutes on replevin.